Citation Nr: 1550819	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  09-38 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 9, 2015.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel






INTRODUCTION

The Veteran served on active duty from June 1981 to September 1981, February 1983 to January 12, 1992, and October 2006 to April 2008.  Service from January 13, 1992, to September 1993 was characterized as other than honorable and has been dishonorable for VA purposes.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

During the pendency of this appeal, a March 2014 rating decision increased the Veteran's initial rating for PTSD from 10 percent to 30 percent disabling effective April 21, 2008.  Applicable law mandates that when a Veteran seeks an increased rating, it will generally be presumed that the maximum benefit is sought, and it follows that a claim remains in controversy where less than the maximum benefit available is awarded.  AB v. Brown, 6 Vet. App. 35 (1993).

A May 2015 rating decision increased the rating for PTSD to 100 percent, effective May 9, 2015.  As a 100 percent rating is the maximum rating available for PTSD, the issue as to whether an increased rating in warranted as of May 9, 2015 is moot and will not be considered.

The matter was remanded in April 2015 for additional development.  The Board finds that all requested development has been completed.


FINDINGS OF FACT

Prior to May 9, 2015, the Veteran's PTSD was manifested, primarily, by sleep disturbances, social isolation, some memory impairment, irritability, anxiety, panic attacks less than once per week, and the Veteran was easily startled.  These symptoms were productive of no more than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The Veteran was employed on a full time basis and was taking college courses.  He did not exhibit frequent panic attacks once a week or more, significant memory impairment, impaired abstract thinking, or other symptoms productive of occupational and social impairment with reduced reliability and productivity.


CONCLUSION OF LAW

The criteria for rating in excess of 30 percent prior to May 9, 2015, for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2015); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a September 2008 letter.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and representative suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim). 

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent May 2015 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless). 

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claim on appeal.  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Increased Rating

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2015).  When a question arises as to which of two ratings applies under a particular Diagnostic Code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating applies.  38 C.F.R. § 4.7 (2015).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2015). 

The Veteran's entire history is to be considered when assigning disability ratings.  38 C.F.R. § 4.1 (2015); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When rating a mental disorder, VA must consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the claimant's capacity for adjustment during periods of remission.  VA shall assign a rating based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2015).  When rating the level of disability from a mental disorder, VA will consider the extent of social impairment, but shall not assign a rating solely on the basis of social impairment.  38 C.F.R. § 4.126(b) (2015).

Pursuant to the General Rating formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactory, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once per week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or work like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

The listed symptoms in the General Rating Formula are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It is not required to find the presence of all, most, or even some, of the enumerated symptoms for particular ratings.  The list of examples provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each Veteran and disorder, and the effect of those symptoms on social and work impairment.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

VA considers psychiatric disabilities based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. §§ 4.125, 4.130 (2014).  The DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between 0 and 100, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.

The Board notes that the newer DSM-V has now been officially released. An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Jurisdiction over the present appeal was first conferred to the Board earlier.  However, the Board will consider any subsequent medical evidence with the knowledge that medical evidence may consider DSM-V.

GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning "pretty well" and has some meaningful interpersonal relationships.  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  American Psychiatric Association, Diagnostic and Statistical Manual of Mental Disorders, 4th. ed. (1994).

The Veteran's PTSD has been assigned a 30 percent rating prior to May 9, 2015 pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

A March 2008 VA mental health treatment record shows that the Veteran was assessed with a GAF of 60.  He was diagnosed with general anxiety and PTSD.  

A May 2008 VA treatment record shows that the Veteran reported anxiety was present, but that he was still using coping skills.  He reported that a lot of noise would be too overstimulating to him.  The Veteran reported having a good mood and denied suicidal ideations.  

An October 2008 VA treatment record shows that the Veteran reported feeling generally well.  The Veteran's spouse reported the he was not having problems with PTSD or depression affecting his life as they were stable.  

A December 2008 VA mental health treatment record shows that the Veteran was treated for symptoms of PTSD and anxiety.  The Veteran was assigned a GAF score of 70.  Mental status examination showed that the Veteran was oriented to all three spheres; maintained good eye contact; had normal grooming; had no psychomotor disturbances; was cooperative; was goal-directed and linear in thought process; had no suicidal or homicidal ideations; had no delusions; and that mood was congruent with full affect.  The Veteran reported that he took medication three times per day only when he needed.  He was advised that intermittent dosing for symptomatic treatment of distressing episodes would not produce any desirable result and may create unwanted side effects.  

A July 2009 VA mental health treatment record shows that the Veteran was in group therapy sessions.  The Veteran was observed to be oriented to all four spheres, casually dressed, with an euthymic mood.  No suicidal or homicidal ideations were reported.  His thought process was within normal limits.  

An April 2010 VA mental health examination report shows that the Veteran reported symptoms of anxiety, sleeplessness, memory loss, traumatic recollection, hypervigilance, startle reflex, suspiciousness, irritability, physiological reactivity to incidents that reminded him of trauma from combat, and feeling as if the incidents were recurring.  The examiner described the symptoms as moderate, constant, continuous, and ongoing.  The Veteran reported that his symptoms affected his total daily functioning which resulted in difficulty in interpersonal and other social relationships, and employment.  He reported that he had no problem falling asleep.  However, he tended to startle or awaken suddenly while experiencing a rush of anxiety occurring twice a month.  He reported that he slept seven to eight hours per night.  He did not have a history of violent behavior and did not indicate a history of suicide attempts.  The Veteran was under treatment with medication and psychotherapy.  There were no reports of hospitalizations for psychiatric reasons.  The examiner did note one visit to an emergency room for an anxiety attack in 2006.  The Veteran reported that there had been major changes in his daily activities such as increased irritability and interpersonal conflicts affecting relationships.  The examiner noted that the Veteran was still employed and in a successful marriage.  The Veteran reported that he used to be very social and outgoing, but now sought less social interactions.  It was noted that the Veteran was in the military reserves at the level of E-8 as a non-commission officer and when not performing reserve duties he worked full-time at a nursery.  He reported having a good supervisor and a good relationship with his co-workers.  Mental status examination showed that the Veteran had appropriate appearance and hygiene with appropriate behavior.  He maintained good eye contact during the exam.  His affect and mood were normal.  The Veteran's communication and speech were within normal limits.  His concentration was noted to be within normal limits.  Panic attacks were noted to occur less than once per week, characterized by shortness of breath, chest pains, and anxiety.  No suspiciousness was present.  No hallucinations were reported.  Obsessive compulsive behavior was absent.  The Veteran's thought process was appropriate and he was able to understand directions.  He did not have slowness of thought nor did he appear confused.  His judgement was not impaired, and thinking was normal.  His memory was within normal limits with no suicidal ideations.  Homicidal ideations were absent.  The examiner noted that his behavioral, congenitive, social, affective, and somatic symptoms were attributed to PTSD.  The Veteran was diagnosed with PTSD and assigned a GAF score of 58 to 65.  The examiner remarked that the Veteran did not have any difficulty with self-care or handling his own funds.  Mentally, the Veteran did not have difficulty performing activities of daily living.  He was able to establish and maintain effective work/school and social relationships.  He was also able to maintain effective family role functioning.  The examiner reported that the Veteran did not pose a danger or threat to others or himself.  

An April 2010 VA treatment record shows that during a depression screening the Veteran reported the he did not experience feeling of losing interest or pleasure in doing activities.  He also reported no feelings of being down, depressed, or hopeless.  No reports of nightmares, being on guard, easily startled, or feeling numb or detached from others were endorsed by the Veteran.  

An October 2010 VA treatment record shows that the Veteran reported that his psychiatric conditions were stable and he was no longer going into group therapy.  He reported no suicidal or homicidal ideations.  He reported some issues with taking test at school.  He refused any mental health treatment at the time.  

An August 2011 VA treatment record shows that the Veteran was having a hard time due to his father's death and requested medication.  He reported having anxiety attacks, crying, headaches, and exhaustion.  The Veteran also reported that he was working two jobs, so he had no issues with falling asleep.  He reported no suicidal or homicidal ideations.

For the period prior to May 9, 2015, having reviewed all the evidence of record, the Board finds that the preponderance of the evidence is against the assignment of a rating in excess of 30 percent for PTSD.

The Board finds that prior to May 9, 2015, the Veteran's PTSD symptoms caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The PTSD symptoms included primarily depression, anxiety, panic attacks less than once per week, sleep disturbances, hypervigilance, irritability, some social isolation, and memory impairment.  However, the Board finds that PTSD did not cause occupational and social impairment with reduced reliability and productivity due to PTSD symptoms that would warrant the next higher 50 percent rating.  There is no evidence of flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of long and short-term memory such that there was retention of only highly learned material or forgetting to complete tasks; impaired judgment; or impaired abstract thinking.  While the evidence suggests some disturbances of motivation and mood, those were not sufficient to result in a higher level of social and occupational impairment.  Furthermore, the evidence did not show a level of difficulty in establishing or maintaining effective work and social relationships, or other more severe symptomatology such as to warrant at least the next higher 50 percent rating as during this time the Veteran maintained his marriage that he described as successful and was employed full time.  The Veteran also reported no difficulties regarding relationships with co-workers and supervisors.  

The presence or absence of certain symptoms is not necessarily determinative.  Those symptoms must ultimately result in the occupational and social impairment in the referenced areas.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The Board finds that the VA examination reports were not indicative of occupational and social impairment with reduced reliability and productivity that approximated the criteria for a 50 percent or a higher rating.  The findings of the VA examiner demonstrated that the Veteran had occupational and social impairment with difficulty in establishing effective work and social relationships.  The records from this period show that the Veteran had a productive work history with no tension with co-workers and participating in college level courses.  There is no indication that PTSD had a negative effect on his ability to work beyond that envisioned by the 30 percent rating.  He was also shown to enjoy a positive home and family life. 

Accordingly, the Board finds that the existence and severity of the Veteran's psychiatric symptoms are adequately contemplated by the relevant rating criteria.  Many of the symptoms are specifically listed in the General Rating Formula for Mental Disorders, and the others are common psychiatric symptoms that, while not specifically listed, are comparable indicators of the type of occupational and social impairment contemplated in the Rating Formula.  The Board finds that the Veteran's symptoms as described above are consistent with the currently assigned 30 percent disability rating and do not meet the criteria for a higher rating prior to May 9, 2015.

With respect to the Veteran's GAF scores, the evidence of record documents GAF scores of 60 and 58-65, are reflective of mild symptoms with some difficulty in social, occupational, or school functioning.  According to the American Psychiatric Association 's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (1994) (DSM-IV), a GAF score is a scale indicating psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The GAF score and the interpretations of the score are important considerations in rating a psychiatric disability.  Richard v. Brown, 9 Vet. App. 266 (1996); Carpenter v. Brow, 8 Vet. App. 240 (1995).  The GAF score assigned, like an examiners assessment of the severity of a condition, is not dispositive of the percentage rating issue.  Rather, it must be considered in light of the actual symptoms of a psychiatric disorder, which provide the primary basis for the rating assigned.  38 C.F.R. § 4.126(a) (2015).

The above determinations are based on application of pertinent provisions of VA's rating schedule.  Additionally, the Board finds that at no point prior to May 9, 2015, has the Veteran's service-connected PTSD been shown to be so exceptional or unusual as to warrant the assignment of any higher rating on an extra-schedular basis.  38 C.F.R. § 3.321(b)(1) (2015).  The evidence does not show an exceptional or unusual disability picture with related factors, such as marked interference with employment beyond the rating already assigned or frequent periods of hospitalization, so as to warrant referral of the case to appropriate VA officials for consideration of an extraschedular rating.  Shipwash v. Brown, 8 Vet. App. 218 (1995).  The record does not show that the Veteran was hospitalized for his service-connected PTSD.  There is no objective evidence revealing that PTSD alone, or in combination with other service-connected disabilities, caused marked interference with employment, such as employers' statements or sick leave records, beyond that already contemplated by the schedular rating criteria.  The Veteran was employed full time and taking college courses during the course of the time period being reviewed.  The Board finds that the schedular criteria are adequate to rate the Veteran's PTSD.  The rating schedule fully contemplates the described symptomatology, and provides for ratings higher than those assigned.  However, the Veteran does not meet the level of impairment required for those higher ratings. Thus, the threshold requirement for invoking the procedures set forth in 38 C.F.R. § 3.321(b)(1) is not met.  Thun v. Peake, 22 Vet. App. 111 (2008).

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of a rating greater than 30 percent for PTSD prior to May 9, 2015. Therefore, the claim for a higher rating prior to May 9, 2015, must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder prior to May 9, 2015, is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


